United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Providence, RI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-64
Issued: May 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 1, 2011 appellant filed a timely appeal from an April 7, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration without further merit review. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision.
Because more than 180 days elapsed from January 29, 2010, the date of the most recent OWCP
merit decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 14, 2009 appellant, then a 55-year-old mail handler, filed a Form CA-2 for
occupational disease claim alleging that he sustained tendinitis in her lower extremity as a result
of boarding and dismounting motor vehicles and pushing mail containers. Dr. Merchery J.
Davis, an internist, diagnosed Achilles tendinitis in an August 5, 2009 medical form. Left ankle
x-rays obtained on August 10, 2009 by Dr. James W. Blechman, a Board-certified diagnostic
radiologist, were unremarkable. OWCP accepted the claim for left Achilles tendinitis.2
Appellant filed a Form CA-7 for disability compensation on October 21, 2009 for the
period August 14 to October 23, 2009 and submitted medical evidence. In a September 10, 2009
report, Dr. William F. Garrahan, a Board-certified orthopedic surgeon, diagnosed partial tear of
the Achilles tendon secondary to federal employment. He placed appellant on indefinite leave
from work.
An October 6, 2009 magnetic resonance imaging (MRI) scan obtained by Dr. Bara
Mouradi, a Board-certified diagnostic radiologist, exhibited severe noninsertional Achilles
tendinitis and thickening. The scan did not show a tear.
Dr. Garrahan observed that the ruptured Achilles tendon was improving in October 15,
2009 notes. He reiterated that appellant’s condition was “more than likely” due to his job duties,
namely “jumping in and out of trucks” and standing for long durations. Dr. Garrahan released
him to modified work beginning on October 24, 2009.
OWCP informed appellant in a November 10, 2009 letter that he was entitled to
wage-loss compensation for the period September 10 to October 23, 2009, but additional
evidence was needed to establish his claim for the period August 14 to September 9, 2009. It
gave him 30 days to submit a medical report from a qualified physician explaining how his
accepted condition resulted in his disability from August 14 to September 9, 2009.
In an October 28, 2009 duty status report, Dr. Garrahan diagnosed torn left Achilles
tendon and recommended a modified four-hour work schedule effective October 15, 2009. He
imposed restrictions on continuous lifting, standing, bending, stooping and simple grasping as
well as intermittent walking, twisting, pulling, pushing, fine manipulation and reaching above the
shoulder. Treatment notes dated November 18, 2009 from Dr. Garrahan related that appellant
had difficulty performing his job and excused him from work until December 9, 2009.
In December 9, 2009 follow-up notes, Dr. Garrahan placed appellant on a modified
four-hour work schedule for the period December 12, 2009 to January 1, 2010. He stated in a

2

On January 6, 2010 appellant filed a Form CA-2a for recurrence of disability occurring on October 31, 2009.
He subsequently filed a Form CA-7 for disability compensation on January 19, 2010 for the period October 31, 2009
to January 2, 2010. OWCP issued a January 28, 2010 decision accepting the recurrence claim and compensated
appellant accordingly.

2

January 20, 2010 note that appellant experienced residual symptoms but resumed full-time duty.
Dr. Garrahan opined that “[appellant] can safely go on and do his own work.”3
By decision dated January 29, 2010, OWCP denied appellant’s compensation claim,
finding that the medical evidence did not sufficiently establish disability for the period August 14
to September 9, 2009.
On January 11, 2011 appellant requested reconsideration, arguing that he should have
received compensation for the period August 14 to September 9, 2009 since OWCP paid his
medical expenses. In addition, he submitted new evidence. A physician assistant’s undated
emergency department note diagnosed torn Achilles tendon and advised that appellant was
unable to return to work until he received an orthopedic consultation. A January 20, 2010 work
status note from Dr. Garrahan checked a space indicating that he may continue full-time duty.
Appellant also provided copies of Dr. Garrahan’s September 22, 2009 report and December 9,
2009 work status note and various physical therapy records.
By decision dated April 7, 2011, OWCP denied appellant’s request for reconsideration on
the grounds that he did not present new evidence or legal contentions warranting further merit
review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
ANALYSIS
OWCP accepted appellant’s occupational disease claim for left Achilles tendinitis and
paid wage-loss compensation for the period September 10 to October 23, 2009, but denied
compensation for the period August 14 to September 9, 2009. On January 11, 2011 appellant
filed a reconsideration request and argued that he was entitled to compensation for this earlier
period because OWCP already paid his medical expenses. The Board has held, however, that
payment for medical expenses does not, in and of itself, constitute acceptance of a particular
condition or disability in the absence of evidence indicating that a particular condition or

3

Appellant also provided physical therapy records from November 23, 2009 to January 18, 2010.

4

5 U.S.C. § 8128(a).

5

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

6

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

3

disability has been accepted as work related.7 Appellant’s legal contention, therefore, did not
contain an adequate legal premise having some reasonable color of validity.8
As part of his application for reconsideration, appellant furnished Dr. Garrahan’s
September 22, 2009 report and December 9, 2009 work status note as well as various physical
therapy records, evidence previously of record all of which were already included in the case
record. The submission of evidence that repeats or duplicates evidence already in the record
does not constitute a basis for reopening a case.9 Appellant also submitted a physician assistant’s
undated emergency department note and a January 20, 2010 work status note from Dr. Garrahan.
These documents, while new and not previously considered, were nonetheless immaterial
because neither addressed whether appellant’s left Achilles tendinitis rendered him disabled for
work from August 14 to September 9, 2009.10 The submission of evidence that does not address
the relevant issue involved does not constitute a basis for reopening a case.11 Since appellant
failed to meet one of the standards enumerated under section 8128(a) of FECA, he was not
entitled to a further merit review of his claim.
Appellant raises several contentions on appeal implicating the merits of his case. The
Board only has jurisdiction to consider whether OWCP properly denied his request for
reconsideration based on the evidence and argument that was before OWCP at the time the
April 7, 2011 decision was issued. As discussed above, appellant did not provide evidence or
argument satisfying any of the three regulatory criteria for reopening a claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

7

Gary L. Whitmore, 43 ECAB 441 (1992).

8

Charles A. Jackson, 53 ECAB 671 (2002) at n.14; Daniel O’Toole, 1 ECAB 107 (1948).

9

Edward W. Malaniak, 51 ECAB 279 (2000).

10

Furthermore, evidence from a physician’s assistant is not relevant as it cannot be considered as medical
evidence and the underlying issue in this case is medical in nature. See E.K., Docket No. 09-1827 (issued April 21,
2010) (lay individuals such as physicians’ assistants, nurses and physical therapists are not competent to render a
medical opinion under FECA); 5 U.S.C. § 8101(2).
11

D.K., 59 ECAB 141 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

